1500 SAN JACINTO CENTER 98 SAN JACINTO BLVD. AUSTIN, TEXAS 78701-4078 TEL +1 512.322.2500 FAX +1 512.322.2501 www.bakerbotts.com ABU DHABI AUSTIN BEIJING DALLAS DUBAI HONG KONG HOUSTON LONDON MOSCOW NEW YORK PALO ALTO RIYADH WASHINGTON EXHIBIT 5.1 November 19, 2009 Comverge, Inc. 120 Eagle Rock Avenue, Suite 190 East Hanover, New Jersey 07936 Ladies and Gentlemen: In connection with the issuance by Comverge, Inc., a Delaware corporation (the “Company”), of up to 2,760,000 shares (the “Shares”) of its common stock, par value $0.001 per share, pursuant to (i) its Registration Statement on Form S-3 (Registration No. 333-161400) (the “Registration Statement”), which was filed by the Company with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Act”), and (ii) the related prospectus dated August 17, 2009, as supplemented by the prospectus supplement relating to the sale of the Shares dated November 19, 2009 (as so supplemented, the “Prospectus”), as filed by the Company with the Commission pursuant to Rule 424(b) under the Act, certain legal matters with respect to the Shares are being passed upon for the Company by us.At your request, this opinion is being furnished to you for filing as Exhibit 5.1 to the Company’s Current Report on Form 8-K to be filed with the Commission on the date hereof (the “Form 8-K”). In our capacity as your counsel in the connection referred to above, we have examined originals, or copies certified or otherwise identified, of (i) the Company’s Fifth Amended and Restated Certificate of Incorporation and Second Amended and Restated Bylaws, each as amended to date; (ii) the Underwriting Agreement dated November 19, 2009 by and among the Company and the underwriters named therein, for whom RBC Capital Markets Corporation, Lazard Capital Markets LLC, Robert W.
